DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/28/2021 is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claims 34-48, applicant recites, “configured to retain a respiratory interface assembly”, the limitation appears to be indefinite because it is unknown if the respiratory interface assembly is positively being claimed.  Therefore, for the purpose of examination, the examiner is interpreting that the respiratory interface assembly is not positively being claimed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 34-38, 44-47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van der Stoep et al (2002/0014427, herein Stoep).

    PNG
    media_image1.png
    545
    601
    media_image1.png
    Greyscale

As to claim 34, Stoep discloses an insert (80) configured to retain a respiratory interface assembly prior to inserting the insert and respiratory interface assembly into suitable packaging (not claimed), the insert (80) comprising: an elongate support having a notional longitudinal axis (elongate portion as shown in Figure 8), an upper part, a lower part, and opposed, spaced apart sides extending between the upper and lower parts (Figure 8 showing that the insert is an elongated rectangular shape insert), the elongate support further comprising at least one retaining slot formed in or at each side 
As to claim 35, Stoep further discloses each of the at least one retaining portion projects radially into its respective at least one headgear retaining slot (Figure 8).  
As to claim 36, Stoep further discloses each of the at least one retaining portion reduces a width of its respective at least one headgear retaining slot (as shown in Figure 8, the slot width reduce as it closer to the opening 80a-e).
As to claim 37, Stoep further discloses the width of the at least one headgear retaining slot is reduced adjacent the opening of the at least one headgear retaining slot (Figure 8, the width of the retaining slot is starting to reduce adjacent to the opening of the slot).  
As to claim 38, Stoep further discloses each of the at least one slot comprises a longitudinal axis that is parallel to the longitudinal axis of the elongate support (as shown in Figure 1, the longitudinal axis of opening 80a-80e is parallel to the longitudinal axis of the elongate support).  


As to claim 45, Stoep further discloses a width of each at least one retaining portion is increased adjacent its respective opening of the at least one headgear retaining slot (Figure 8, with the slot 82a-e having increasing width near the opening of the slot).  
As to claim 46, Stoep further discloses the elongate support comprises four headgear retaining slots and four retaining portions, each of the retaining portions is associated with a respective one of the headgear retaining slots and each of the retaining portions is inwardly directed adjacent the opening of its respective one of the headgear retaining slots (as shown in Figure 8, the elongated support comprises at least four retaining slots and four retaining portions).  
As to claim 47, Stoep further discloses the elongate support comprises two headgear retaining slots and two respective retaining portions on a first side of the elongate support and two headgear retaining slots and two respective retaining portions on a second side of the elongate support (as shown in Figure 8, the elongated support comprises two retaining slots and two retaining portions on left side of the elongated support and two retaining slots and two retaining portions on right side of the elongated portion).  
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 39-42 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Stoep et al (2002/0014427) in view of Zuckerman et al (4,248,363).
As to claims 39-42 and 48, Stoep does not disclose the elongate support comprises at least one indent formed in the elongate support, each of the at least one indent associated with a respective slot, wherein each of the at least one retaining portion is positioned adjacent a respective one of the at least one indent, each of the at least one retaining portion and respective one of the at least one indent form a circuitous path, wherein each of the at least one indent forms a recess, wherein an end of the respective at least one retaining portion extends into the recess of the at least one indent -3-Application No.: 17/213018, wherein the elongate support comprises four indents formed in the elongate support, wherein each of the four indents is associated with one of the headgear 
Nevertheless, Zuckerman discloses an insert for supporting an article with retaining arms (26) and one indent (24) form in the support each of the at least one indent associated with a respective slot (slot in the gripping mean 20) having an indent (24), each of the at least one indent associated with a respective slot (Figure 1), wherein each of the at least one retaining portion is positioned adjacent a respective one of the at least one indent, each of the at least one retaining portion and respective one of the at least one indent form a circuitous path (Figure 1), wherein each of the at least one indent forms a recess, wherein an end of the respective at least one retaining portion extends into the recess of the at least one indent -3-Application No.: 17/213018, wherein the elongate support comprises four indents formed in the elongate support, wherein each of the four indents is associated with one of the headgear retaining slots, and wherein an end of each one of the retaining portions extends into a respective indent (Figure 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the retaining arm of Stoep with retaining portion with corresponding recess portion with the retaining portion into the recess as taught by Zuckerman to accommodate the retaining portion to obstruct the path of the slot to further limited the removal or the article by accident. 
As to claim 48, Stoep further discloses the elongate support comprises four retaining portion in the elongate support, but Stoep does not disclose four indents formed in the elongate support, wherein each of the four indents is associated with one 
Zuckerman discloses an insert for supporting an article with retaining arms (26) and one indent (24) form in the support each of the at least one indent associated with a respective slot (slot in the gripping mean 20) having an indent (24), each of the at least one indent associated with a respective slot (Figure 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the retaining arm of Stoep with retaining portion with corresponding recess portion with the retaining portion into the recess as taught by Zuckerman to accommodate the retaining portion to obstruct the path of the slot to further limited the removal or the article by accident. 
Allowable Subject Matter
Claim 43 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Examiner has cited particular paragraphs and/or columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant, in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702. The examiner can normally be reached Monday to Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.